 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.11
 




ACT OF FOURTH AMENDMENT OF MULTIPLE OBLIGATIONS MORTGAGE


           BE IT KNOWN, that on the dates hereinafter set forth, before the
undersigned Notaries Public, duly commissioned and qualified, and in the
presence of the undersigned competent witnesses, personally came and appeared:


THE OLD EVANGELINE DOWNS, L.L.C. (TIN: 72-1280511), formerly named The Old
Evangeline Downs, L.C., a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Louisiana, and has
its registered office at One American Place, Ninth Floor, Baton Rouge, LA 70825,
appearing herein through Natalie Schramm,, its Chief Financial Officer, being
duly authorized by virtue of a Consent of the Sole Member, a copy of which is on
file and of record, hereinafter referred to as “Mortgagor”,


and


 WELLS FARGO FOOTHILL, INC., a corporation organized and existing under the laws
of the State of California, as agent for the lenders which are parties to that
certain Loan and Security Agreement dated as of June 16, 2004, by and among
Mortgagor, Diamond Jo, LLC (formerly known as Peninsula Gaming Company, LLC),
Diamond Jo Worth, LLC, Peninsula Gaming, LLC and Mortgagor, as borrowers, the
lenders party thereto, and Wells Fargo Foothill, Inc., as the arranger and agent
for the lenders party thereto,as amended by that certain First Amendment to Loan
and Security Agreement dated as of November 10, 2004, as further amended by that
certain Second Amendment to Loan and Security Agreement dated as of July 12,
2005, as further amended that certain Third Amendment to Loan and Security
Agreement and Consent dated as of December 6, 2006, as amended that certain
Fourth Amendment to Loan and Security Agreement and Consent dated as of December
22, 2006, as supplemented by that certain Borrower Supplement No. 1 dated as of
May 13, 2005, as supplemented by that certain Borrower Supplement dated as of
August 6, 2009 (collectively, the “Existing Loan Agreement”), which Existing
Loan Agreement has been amended and restated by that certain Amended and
Restated Loan and Security Agreement dated as of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among Diamond Jo, LLC (formerly known as Peninsula Gaming
Company, LLC), Diamond Jo Worth, LLC, Peninsula Gaming, LLC and Mortgagor, as
borrowers, the lenders party thereto (the “Lenders”) and Wells Fargo Foothill,
Inc., as the arranger and agent for the Lenders, appearing herein through its
duly authorized representative, hereinafter referred to as “Mortgagee”,

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 

who declared that:


           By Multiple Obligations Mortgage dated June 16, 2004, effective as of
June 16, 2004, recorded on June 16, 2004 as Original Act No. 926580, Mortgage
Book 1210, page 99 of the official records of St. Landry Parish, Louisiana, and
on June 17, 2004 in Mortgage Book 613, Entry No. 177 of the official records of
West Baton Rouge Parish, Louisiana, as amended pursuant to (i) that certain Act
of Amendment of Multiple Obligations Mortgage recorded on November 12, 2004 as
Original Act No. 934609, Mortgage Book 1230, page 523 of the official records of
St. Landry Parish, Louisiana, and on November 12, 2004 in Mortgage Book 623,
Entry No. 81 of the official records of West Baton Rouge Parish, Louisiana, (ii)
that certain Act of Second Amendment of Multiple Obligations Mortgage recorded
on July 14, 2005 as Original Act. No. 947084, Mortgage Book 1262, page 696 of
the official records of St. Landry Parish, Louisiana, and on July 14, 2005 in
Mortgage Book 637, Entry No. 81 of the official records of West Baton Rouge
Parish, Louisiana (as amended, the “Mortgage”), and (iii) that certain Act of
Third Amendment of Multiple Obligations Mortgage recorded on August 24, 2007, as
Original Act. No. 987779, Mortgage Book 1365, page 556 of the official records
of St. Landry Parish, Louisiana, and on August 24, 2007 in Mortgage Book 684,
Entry No. 302 of the official records of West Baton Rouge Parish, Louisiana,
Mortgagor executed in favor of Mortgagee a mortgage on certain properties in St.
Landry Parish and West Baton Rouge Parish, as more fully described on Exhibit A
attached hereto, to secure the Obligations (as such term is defined in the
Mortgage).


           Mortgagor and Mortgagee hereby agree as follows:


1.           The definition of the term “Borrower” in Section 1.3 of the
Mortgage is hereby modified and amended by amending and restating such section
in its entirety to read as follows:


1.3  Borrower.  The word “Borrower” means individually, collectively and
interchangeably Diamond Jo, LLC (formerly known as Peninsula Gaming Company,
LLC), Diamond Jo Worth, LLC, Peninsula Gaming, LLC and Mortgagor.


2.           The definition of the term “Obligations” in Section 1.14 of the
Mortgage is hereby modified and amended by amending and restating such section
in its entirety to read as follows:


“1.14 Obligations.  The word “Obligations” means individually, collectively and
interchangeably (a) any and all loans, advances, debts, principal, interest
(including interest that, but for the provisions of the United States Bankruptcy
Code, would have accrued), contingent reimbursement obligations with respect to
letters of credit, premiums, liabilities, obligations, fees, charges, costs,
expenses (including any fees or expenses that, but for the provisions of the
United States Bankruptcy Code, would have accrued), lease payments, guaranties,
covenants, and duties of any kind and description owing by Borrower to the
Lender Group pursuant to or evidenced by the Loan Agreement and other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all expenses
that Borrower is

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 

required to pay or reimburse under the Loan Agreement and other Loan Documents,
by law, or otherwise, whether Borrower is obligated alone or with others on a
“solidary” or “joint and several” basis, as a principal obligor or as a surety,
guarantor, or endorser of every nature and kind whatsoever,  whether or not any
such Obligations may be barred under any statute of limitations or prescriptive
period or may be or become otherwise unenforceable or voidable for any reason
whatsoever,  and (b) the obligations of Guarantor arising from the Loan
Documents to which Guarantor is a party, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not due when paid and all expenses that Guarantor is
required to pay or reimburse under the Loan Documents, by law, or otherwise,
whether Guarantor is obligated alone or with others on a “solidary” or “joint
and several” basis, as a principal obligor or as a surety, guarantor, or
endorser of every nature and kind whatsoever, whether or not any such
Obligations may be barred under any statute of limitations or prescriptive
period or may be or become otherwise unenforceable or voidable for any reason
whatsoever.  Any reference in this Mortgage or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals, replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any insolvency
proceeding.  Notwithstanding any other provision of this Mortgage, the maximum
amount of Obligations secured hereby shall be limited to $58,500,000.00.”


3.           The first paragraph of Article XV of the Mortgage is hereby amended
and modified to read as follows:
 
As additional collateral security for the prompt and punctual payment and
satisfaction of any and all present and future Obligations in favor of Mortgagee
as may be outstanding from time to time, at any one or more times, and all
Additional Advances that Mortgagee may make on Mortgagor’s behalf pursuant to
this Mortgage, together with interest thereon as provided herein up to a maximum
principal amount outstanding at any one or more times, from time to time, not to
exceed U.S. $58,500,000.00,  together with interest, costs, expenses, attorneys’
fees and other fees and charges, Mortgagor hereby assigns, pledges and grants
Mortgagee a continuing security interest in and to:
 


4.           Any references in the Mortgage to the term “Related Documents” are
hereby deleted and replaced with the term “Loan Documents” as defined in the
Loan Agreement.


5.           Any references in the Mortgage to the term “Loan Agreement” are
hereby modified and shall hereafter refer to the Loan Agreement, as the same may
be modified, supplemented, amended and restated from time to time.


6.           Any references in the Mortgage to the term “Maturity Date” are
hereby modified and shall hereafter refer to the date of January 15, 2014,
subject to the provisions of the Loan Agreement.

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 



 
7.           In consideration of the execution and delivery of this amendment by
Mortgagee, Mortgagor hereby represents and warrants in favor of Mortgagee and
the other members of the Lender Group (as defined in the Mortgage) as follows:


 
a.           the execution, delivery, and performance by Mortgagor of this
amendment have been duly authorized by all necessary action on the part of
Mortgagor;
 
b.           the execution, delivery, and performance by Mortgagor of this
amendment do not and will not (i) violate any provision of federal, state, or
local law or regulation applicable to Mortgagor, the governing documents of
Mortgagor, or any order, judgment, or decree of any court or other governmental
authority binding on Mortgagor, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of Mortgagor, (iii) result in or require the
creation or imposition of any lien of any nature whatsoever upon any properties
or assets of Mortgagor, other than Permitted Liens (as defined in the Loan
Agreement), or (iv) require any approval of Mortgagor’s members or shareholders
or any approval or consent of any person or entity under any material
contractual obligation of Mortgagor;
 
c.           the execution, delivery, and performance by Mortgagor of this
amendment do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any governmental
authority or other person or entity, other than any consent or approval that has
been obtained and remains in full force and effect; and
 
d.           this amendment, when executed and delivered by Mortgagor, will be
the legally valid and binding obligations of Mortgagor, enforceable against
Mortgagor in accordance with their respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
 
8.           This amendment shall be deemed to be a Loan Document (as defined in
the Loan Agreement) for all purposes.
 
9.           Mortgagor does further declare that except as expressly modified
herein, the Mortgage is hereby ratified and confirmed and shall otherwise remain
in full force, virtue and effect as executed.










SIGNATURES CONTINUED ON NEXT PAGE



LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 



THUS DONE AND PASSED, on the 26th day of October, 2009, in the presence of the
undersigned Notary and the undersigned competent witnesses, who hereunto sign
their names with Mortgagor after reading of the whole.


 
WITNESSES:
 
   
 MORTGAGOR:
THE OLD EVANGELINE DOWNS, L.L.C.
 
 
/s/Janet Bevan-Bries
   By:
/s/ Natalie Schramm
 
Print Name: Janet Bevan-Bries
   
Name: Natalie Schramm
 
 
   
Title:  CFO
  /s/Dustin Manternach         Print Name: Dustin Manternach        

 
                                                

             
 
 
/s/ Karen M. Beetem       Karen M. Beetem, NOTARY PUBLIC               My
Commission expires:  10/20/10        (SEAL)  





 
 
 
 

ACT OF FOURTH AMENDMENT TO LOUISIANA MORTGAGE
 
LEGAL_US_W # 62608053.2
 
 
 

--------------------------------------------------------------------------------

 



THUS DONE AND PASSED, on the 29th day of October, 2009, in the presence of the
undersigned Notary and the undersigned competent witnesses, who hereunto sign
their names with Mortgagee after reading of the whole.


 
WITNESSES:
 
   
 MORTGAGEE:
WELLS FARGO FOOTHILL, INC.
 
 
/s/Daniel Whitner
   By:
/s/ Patrick McCormack
 
Print Name: Daniel Whitwer
   
Name: Patrick McCormack
 
 
   
Title:  Vice President
  /s/Doug Stewart          Print Name:  Doug Stewart        

 
 
State of CALIFORNIA
County of Los Angeles
 
On October 29, 2009 before me, D'Nira S. Walden, Notary Public, personally
appeared Patrick McCormack, Daniel Whitwer, and Doug Stewart wh provied to me on
the basis of satisfactory evidence to be the person(s) whose name(s) are
subscribed to the within instrument and acknoweldge to me tht they executed the
same in their authorized capacity(ies) and that by their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify uner PENALTY OF PERJURY under the laws of the State of California taht
the foregoing paragraph is true and correct.
                                                

             
 
 
/s/ D'Nira S. Walden        NOTARY PUBLIC       My Comm. expires Jul 3, 2010   
    (SEAL)  



 
 

 

ACT OF FOURTH AMENDMENT TO LOUISIANA MORTGAGE
 
LEGAL_US_W # 62608053.2
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
(OWNED REAL ESTATE)


1A.           A certain tract or parcel of ground, together with any and all
buildings and improvements thereon, located in Sections 77 & 83, Township 6
South, Range 4 East, ST. LANDRY PARISH, LOUISIANA, containing 7.329 acre,
Cosgrove A, being shown and described according to “PLAT OF SURVEY PREPARED FOR
THE OLD EVANGELINE DOWNS, L.C. SHOWING A 7.329 ACRE TRACT OF LAND SITUATED IN
T-6-S, R-4-E, ST. LANDRY PARISH, LOUISIANA”, by Randall E. Ward, Registered
Professional Land Surveyor, Aucoin & Associates, Inc., dated 8/20/02, a copy of
which is filed of record, said tract being more particularly described according
to said plat as follows, to-wit:


Commence at a point which is the intersection of the East Line of La. 1244 and
the North Line of La. Hwy. 31; thence go North 62 degrees 31’ 23” West a
distance of 643.93’ to corner located on the right-of-way of La. Hwy. 1244 and
POINT OF BEGINNING; thence go South 13 degrees 19’ 14” West a distance of
491.68’ to point and corner located on the Northerly right-of-way of La. Hwy.
31/Creswell Lane (Ext.); thence go along highway right-of-way South 77 degrees
27’ 33” West a distance of 680.72’ to point and corner; thence go North 01
degrees 21’ 49” East a distance of 299.21’ to point and corner; thence go North
77 degrees 26’ 43” East a distance of 182.50’ to point; thence go North 42
degrees 45’ 59” East a distance of 570.51’ to point and corner; thence go South
57 degrees 21’ 46” East a distance of 243.58’ to corner and POINT OF BEGINNING.


Being the same property acquired by The Old Evangeline Downs, L.C. from Martin
A. Cosgrove, Sr., et al, as per act of Cash Sale filed of record in the Official
Conveyance Records of St. Landry Parish, LA, on September 6, 2002, in COB H-39,
page 863, Document #893521.


1B.           A certain tract or parcel of ground, together with any and all
buildings and improvements thereon, located in Sections 77 & 83, Township 6
South, Range 4 East, ST. LANDRY PARISH, LOUISIANA, containing 3.232 acres, being
shown and described according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE
DOWNS, L.C. SHOWING A 3.232 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E, ST.
LANDRY PARISH, LOUISIANA”, by Randall E. Ward, Registered Professional Land
Surveyor, Aucoin & Associates, Inc., dated 8/20/02, a copy of which is filed of
record, said tract being more particularly described according to said plat as
follows, to-wit:


Commence at a point which is the intersection of the East Line of La. 1244 and
the North Line of La. Hwy. 31; thence go South 79 degrees 04’ 56” West a
distance of 109.21’ to the Southeast corner of the herein described tract which
is the POINT OF BEGINNING located on the Northerly right-of-way of La. Hwy.
31/Creswell Lane (Ext.); thence go along highway right-of-way South 77 degrees
25’ 05” West a distance of 593.15’ to point and corner; thence go North 13
degrees 19’ 14” East a distance of 491.68’ to point and corner located on the
Southerly right-of-way of La. Hwy. 1244; thence go South 57 degrees 21’ 46” East
a distance of 383.59’ to point; thence South 46 degrees 56’ 58” East a distance
of 102.33’ to point; thence go South 58 degrees 13’ 13” East a distance of

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 

77.87’ to point; thence go South 02 degrees 52’ 47” East a distance of 31.51’ to
corner and POINT OF BEGINNING.


Being the same property acquired by The Old Evangeline Downs, L.C. from Gordon
Donald Watkins, et al, as per act of Cash Sale filed of record in the Official
Conveyance Records of St. Landry Parish, LA, on September 6, 2002, in COB H-39,
page 984, Document #893533.




1C.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in ST. LANDRY PARISH, LOUISIANA, being shown and
described as TRACT 15, containing 150.045 acres, according to “Plat of Survey
for Alice B. Heard Realty Co., Inc. showing a partition of property situated in
sections 38, 41, 42, 43, 54, 59, 65, 67, 68, 69, 70, 73, 76, 77 and 83, township
6 south, range 4 east, St. Landry Parish, Louisiana”, dated September 13, 1985,
by Robert L. Wolfe, Jr., Registered Professional Land Surveyor, Morgan Goudeau
Associates, Inc., filed of record in the Official Conveyance Records of the
Parish of St. Landry, Louisiana, as Register #701770, in COB R-26, folio 143.


Said tract being further described as Tract 15, containing 149.997 acres,
according to “PLAT OF SURVEY FOR CONCEPT INVESTMENTS, INC. SHOWING TRACTS 15 &
16 OF THE ALICE BOAGNI HEARD PARTITION SITUATED IN SECTIONS 41, 65, 76, 77 & 83,
TOWNSHIP 6 SOUTH, RANGE 4 EAST ST. LANDRY PARISH, LOUISIANA”, by Robert Wolfe,
Jr., RPLS, for Morgan Goudeau & Associates, dated January 14, 2000, a copy of
which is filed of record in the Official Conveyance Records of St. Landry
Parish, LA.


Being the same property acquired by The Old Evangeline Downs, L.C. from Alice
Augusta Rozas Beinvenu, et al, as per act of Cash Sale filed of record in the
Official Conveyance Records of St. Landry Parish, LA, on September 6, 2002, in
COB H-39, page 870, Document #893522.




1D.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in ST. LANDRY PARISH, LOUISIANA, being shown and
described as TRACT 16, containing 143.045 acres, according to “Plat of Survey
for Alice B. Heard Realty Co., Inc. showing a partition of property situated in
sections 38, 41, 42, 43, 54, 59, 65, 67, 68, 69, 70, 73, 76, 77 and 83, township
6 south, range 4 east, St. Landry Parish, Louisiana”, dated September 13, 1985,
by Robert L. Wolfe, Jr., Registered Professional Land Surveyor, Morgan Goudeau
Associates, Inc., filed of record in the Official Conveyance Records of the
Parish of St. Landry, Louisiana, as Register #701770, in COB R-26, folio 143.


LESS & EXCEPT:


1)           A 5.0 acre tract sold to Joseph Y. Dupre, et ux, from Mary Ann
Rozas Darby, as per Act of Cash Sale filed of record July 2, 1987, in COB I-29,
folio 243, Official Conveyance Records of St. Landry Parish, LA.
2)           A 9.077 acre tract sold to Gerard Peron, et ux, as per act of Sale
filed of record May 21, 1990, in COB K-32, folio 240, Official Conveyance
Records of St. Landry Parish, LA.

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 



Said tract being further described as Tract 16, containing 128.990 acres,
according to “PLAT OF SURVEY FOR CONCEPT INVESTMENTS, INC. SHOWING TRACTS 15 &
16 OF THE ALICE BOAGNI HEARD PARTITION SITUATED IN SECTIONS 41, 65, 76, 77 & 83,
TOWNSHIP 6 SOUTH, RANGE 4 EAST ST. LANDRY PARISH, LOUISIANA”, by Robert Wolfe,
Jr., RPLS, for Morgan Goudeau & Associates, dated January 14, 2000, a copy of
which is filed of record in the Official Conveyance Records of St. Landry
Parish, LA.  Being the same property acquired by The Old Evangeline Downs, L.C.
from Mary Ann Rozas Nicholson, et al, as per act of Cash Sale filed of record in
the Official Conveyance Records of St. Landry Parish, LA, on September 6, 2002,
in COB H-39, page 881, Document #893523.




1E.           Five (5) certain tracts or parcels of ground, together with any
and all improvements thereon, located in ST. LANDRY PARISH, LOUISIANA, being
shown and described as TRACT “A”, containing 188.540 acres, TRACT “C”,
containing 19.145 acres, TRACT “D”, containing 5.464 acres, TRACT “E”,
containing 18.531 acres, TRACT “F”, containing 10.570 acres, according to “PLAT
OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C. SHOWING SEVERAL TRACTS OF
LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH, LOUISIANA”, by Randall E. Ward,
PLS/Aucoin & Associates, Inc., dated January 28, 2003, said tracts having such
measurements and dimensions as shown on said survey.  Being the same property
acquired by The Old Evangeline Downs, L.C. from Fort Hamilton Heights-West, et
al, as per act of Cash Sale filed of record in the Official Conveyance Records
of St. Landry Parish, LA, on September 6, 2002, in COB H-39, page 944, Document
#893531.


1F.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in Sections 77 and 83, Township 6 South, Range 4
East, St. Landry Parish, La, being shown and described as COSGROVE B, 4.407
acres, according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C.
SHOWING A 4.407 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by Randall E. Ward, RPLS, dated 8/16/02, revised 9/20/02, said tract
being further shown and described according to said survey as follows, to-wit:


Commence at the Northeasterly corner of said tract, located on the right-of-way
of La. Hwy. 1244, which point is located North 61 degrees 06’ 27” West a
distance of 886.79 from the intersection of the East Line of La. 1244 and the
North Line of La. Hwy. 31, which  point is the POINT OF BEGINNING; thence go
South 42 degrees 45’ 59” West a distance of 570.51’ to point; thence go South 77
degrees 26’ 43” West a distance of 182.50’ to point; thence go North 01 degrees
21’ 49” East a distance of 202.26’ to point; thence go North 01 degrees 40’ 13”
East a distance of 283.39’ to point and corner; thence go North 84 degrees 27’
38” East a distance of 256.12’ to point; thence go North 18 degrees 08’ 07” East
a distance of 118.94’ to point and corner located on the right-of-way of La.
Hwy. 1244; thence go along said highway right-of-way South 57 degrees 41’ 32”
East a distance of 308.22’ to corner and POINT OF BEGINNING. Being the same
property acquired by The Old Evangeline Downs, L.L.C. from Martin A. Cosgrove,
Sr.,

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 

et al, as per act of Cash Sale filed of record in the Official Conveyance
Records of St. Landry Parish, LA, on May 15, 2003, in COB R39, page 270,
Document #905624.


1G.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in Section 77, Township 6 South, Range 4 East, St.
Landry Parish, La, being shown and described as COSGROVE C, 0.515 acres,
according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C. SHOWING
A 1.377 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by Randall E. Ward, RPLS, dated 9/20/02, said tract being further
shown and described according to said survey as follows, to-wit:


Commence at the Northeasterly corner of said tract, located on the right-of-way
of La. Hwy. 1244, which point is located North 60 degrees 13’ 37” West a
distance of 1194.60’ from the intersection of the East Line of La. 1244 and the
North Line of La. Hwy. 31, which point is the POINT OF BEGINNING; thence go
South 18 degrees 08’ 07” West a distance of 118.94’ to point and corner; thence
go South 84 degrees 27’ 38” West a distance of 157.47’ to point and corner;
thence go North 14 degrees 11’ 07” East a distance of 64.09’ to point; thence go
North 31 degrees 48’ 21” East a distance of 151.97’ to point located on the
right-of-way of La. Hwy. 1244; thence go along said highway right-of-way, South
57 degrees 13’ 55” East a distance of 116.50 to corner and POINT OF
BEGINNING.  Being the same property acquired by The Old Evangeline Downs, L.L.C.
from Martin A. Cosgrove, Sr., et al, as per act of Cash Sale filed of record in
the Official Conveyance Records of St. Landry Parish, LA, on May 15, 2003, in
COB R39, page 270, Document #905624




1H.           A certain tract or parcel of ground, together with any and all
improvements thereon, located in Section 77, Township 6 South, Range 4 East, St.
Landry Parish, La, being shown and described as COSGROVE D, 0.862 acre,
according to “PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.C. SHOWING
A 0.862 ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by Randall E. Ward, RPLS, dated 9/20/02, said tract being further
shown and described according to said survey as follows, to-wit:


Commence at the Northeasterly corner of said tract, located on the right-of-way
of La. Hwy. 244, which point is located North 59 degrees 57’ 39” West a distance
of 1310.96’ from the intersection of the East Line of La. 1244 and the North
Line of La. Hwy. 31, which point is the POINT OF BEGINNING; thence go South 31
degrees 48’ 21” West a distance of 151.97’ to point; thence go South 14 degrees
11’ 07” West a distance of 64.09’ to point and corner; thence go South 84
degrees 27’ 38” West a distance of 98.65’ to point and corner; thence go North
01 degrees 40’ 13” East a distance of 319.81’ to point and corner located on
highway right-of-way of La. Hwy. 1244; thence go along said highway right-of-way
South 57 degrees 13’ 55” East a distance of 219.61’ to point and corner which is
the POINT OF BEGINNING.  Being the same property acquired by The Old Evangeline
Downs, L.L.C. from Martin A. Cosgrove, Sr., et al, as per act of Cash

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 

Sale filed of record in the Official Conveyance Records of St. Landry Parish,
LA, on May 15, 2003, in COB R39, page 277, Document #905628.


1I.           A certain tract or parcel of ground, together with any and all
buildings and improvements thereon, located in Section 77, Township 6 South,
Range 4 East, ST. LANDRY PARISH, LOUISIANA, containing 5.00 + acres, being shown
and described according to “MAP PREPARED FOR  MR. AND MRS. MICKEY DUPRE  SHOWING
OPTION TO PURCHASE FOR SITUATED IN SECTION 77 T-6-S, R-4-E ST. LANDRY PARISH,
LOUISIANA”, by  Aucoin & Associates, Inc., dated 8/7/02, a copy of which is
filed of record in COB Q39, page 979, Act. #905237, Official Records of St.
Landry Parish, LA., said tract being more particularly described according to
said plat as follows, to-wit:


Commence at a point which is the intersection of the East Line of La. 1244 and
the North Line of La. Hwy. 31; thence North 57 degrees 16' 43'' West a distance
of 1643.04' to a point and corner located on La. Hwy. 1244 being the POINT OF
BEGINNING; thence go North 57 degrees 22' 20'' West a distance of 223.64' to a
point and corner; thence North 30 degrees 08 '31'' East a distance of 974.68' to
point and corner; thence South 57 degrees 22 '18' 'East a distance of 223.35' to
point and corner; thence South 30 degrees 07 '31''West a distance of 974.59''
back to the POINT OF BEGINNING.  Being the same property acquired by The Old
Evangeline Downs, L.L.C. from Paul Mickey Dupre, et ux, as per act of Cash Sale
filed of record in the Official Conveyance Records of St. Landry Parish, LA, on
May 8, 2003, in COB Q39, page 979, Act No. 905237, Official Conveyance Records
of St. Landry Parish, LA.


1J.           One certain lot or parcel of ground, together with any and all
buildings and/or improvements thereon, located in Sections 76 & 77, Township 6
South, Range 4 East, St. Landry Parish, Louisiana, being shown and described as
TRACT #8, containing 13.00 acres, according to “PLAT OF SURVEY PREPARED FOR THE
OLD EVANGELINE DOWNS, L.L.C. SHOWING A 106.416 ACRE TRACT OF LAND SITUATED IN
T-6-S, R-4-E ST. LANDRY PARISH, LOUISIANA”, by Randall E. Ward, RPLS, for Aucoin
& Associates, Inc., dated May 2, 2003, revised October 6, 2003, said Tract #8
being more particularly shown and described according to said plat as follows,
to-wit:


Commence at the intersection of the North line of La. Hwy. 1244 with the East
line of I-49; thence go South 56 47’ 51” West a distance of 1085.47’ to point
and corner; thence go North 25 14’ 05” East a distance of 581.18’ to corner of
Tract #8 and POINT OF BEGINNING; thence go West 64 45’ 55” West a distance of
425.81’ to point and corner; thence go North 25 14’ 05” East a distance of
1329.88’ to point and corner; thence go South 64 45’ 55” East a distance of
425.891’ to point and corner; thence go South 25 14’ 05” West a distance of
1329.88’ to corner and POINT OF BEGINNING. Being the same property acquired by
The Old Evangeline Downs, L.L.C. from Bart C. Warner, as per act of Cash Sale
filed of record in the Official Conveyance Records of St. Landry Parish, LA, on
October 24, 2003, in COB Z39, page 122, Act. No. 915244.


1K.           Three (3) certain lots or parcels of ground, together with any and
all buildings and/or improvements thereon, located in Sections 76 & 77, Township
6 South, Range 4 East, St. Landry

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 

Parish, Louisiana, being shown and described as TRACTS #1, 2 & 3, according to
“PLAT OF SURVEY PREPARED FOR THE OLD EVANGELINE DOWNS, L.L.C. SHOWING A 106.416
ACRE TRACT OF LAND SITUATED IN T-6-S, R-4-E ST. LANDRY PARISH, LOUISIANA”, by
Randall E. Ward, RPLS, for Aucoin & Associates, Inc., dated May 2, 2003, revised
October 6, 2003, said plat being filed of record in the Official Records of St.
Landry Parish, LA, at COB Z-39, page 116.


 
 
TRACT 2 (Lot DDC)


COMPRISED OF THE FOLLOWING PARCEL LOCATED IN WEST BATON ROUGE PARISH, LA:


A certain tract or parcel of land together with all the buildings and
improvements thereon, and all of the rights, ways, privileges and servitudes
thereunto belonging, on in anywise appertaining situated in the Parish of West
Baton Rouge, State of Louisiana, in Section 92, Township 7 South, Range 12 East,
containing four (4) acres and being more particularly designated as LOT DDC on a
map of survey by John K. Laws, Jr., P.E. and P.L.S., dated January 30, 1997,
entitled “Final Plat of Lot DDC, Being the Removal of a 4.00 Ac. Tract From the
Remaining Portion of the Carolina Planting & Lumber Co. Tract Formerly Belonging
to Dr. Isidor Cohn, Sr., and Located in Section 91 & 92, T-7-S, R-12-E,
Southeastern Land District, West Baton Rouge Parish, Louisiana,” which plat is
attached to and made a part of that certain Act of Cash Sale recorded in the
records of West Baton Rouge Parish, Louisiana recorded in Book No. 366, under
Number 73 of the Conveyance Records; said tract measuring 450.85 feet front
Louisiana Highway 415, and having such measurements and subject to such
servitudes as are more particularly shown on said map by John K. Laws, Jr.


Being the same property acquired by Mortgagor herein by Act of Cash Sale dated
March 11, 1998, and recorded in the official records of West Baton Rouge Parish,
Louisiana.


TRACT 3


COMPRISED OF THE FOLLOWING PARCEL LOCATED IN WEST BATON ROUGE PARISH, LA:


A CERTAIN TRACT OR PARCEL OF LAND TOGETHER WITH ALL IMPROVEMENTS THEREON
CONSISTING OF 1.33 ACRES LOCATED IN SECTION 93, TOWNSHIP 7 SOUTH, RANGE 12 EAST,
SOUTHEAST LAND DISTRICT OF LOUISIANA, IN THE PARISH OF WEST BATON ROUGE, AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


Commencing at the Northeast corner of the intersection of North Westport Drive
and Office Park Drive, said point referred to hereafter as the POINT OF
BEGINNING; proceed North 25 degrees, 38 minutes, 43 seconds East a distance of
156.43 feet to a point and corner; thence continue along the arc of a curve to
the right having a central angle of 26 degrees, 49 minutes, 44 seconds, a radius
of 270.00 feet, and a distance of 126.43 feet to a point and corner; thence

LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 

proceed South 37 degrees, 31 minutes, 34 seconds East a distance of 62.69 feet
to a point and corner; thence proceed South 64 degrees, 21 minutes, 17 seconds
East a distance of 145.00 feet to a point and corner; thence proceed South 25
degrees, 38 minutes, 43 seconds West a distance of 250.00 feet to a point and
corner; thence proceed North 64 degrees, 21 minutes, 17 seconds West a distance
of 230.00 feet to a point and corner known as the POINT OF BEGINNING.  Said
property being more particularly described on map entitled, “Map Showing
Improvements to Lot FNB-Westport, Section Two Located in Section 93, T-7-S,
R-12-E Southeast Land District, West Baton Rouge Parish, La. For FIMSA, INC.” by
Evans-Graves Engineers, Inc., dated January 11, 1990, filed of record Map Book
3, E239.  Being the said property acquired by The Old Evangeline Downs, L.C.
from Racetrack at Evangeline Downs, Inc., as per act of Cash Sale filed of
record on December 6, 1994, in COB 326, folio 198, Official Conveyance Records
of West Baton Rouge Parish, LA.





LEGAL_US_W # 62608053.2
 
 

--------------------------------------------------------------------------------

 
